                   Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 1 of 15




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



  UNITED ST AT ES OF AMERICA, ex rel.
  SARAH BEHNKE,
                                        Plaintiffs,
          V.
                                                          Civil Action No. 14-cv-00824 (MSG)
  CVS CAREMARK CORP., CVS
  CAREMARK Rx, LLC (f/k/a CAREMARK
  Rx, INC.), CAREMARKPCS HEALTH LLC,
  and SILVERSCRIPT INSURANCE
  COMPANY,
                                        Defendants.



                                    STIPULATED PROTECTIVE ORDER

               Whereas, Relator Sarah Behnke ("Relator") and Defendants CVS Caremark Corp. (n/k/a

CVS Health Corporation), Caremark Rx, L.L.C. (f/k/a Caremark Rx, Inc.), 1 CaremarkPCS

Health, L.L.C., and SilverScript Insurance Company (collectively "Defendants," 2 and

collectively with Relator, "the Parties") seek to expedite the exchange of relevant information

while protecting the confidentiality of certain information, in whatever form given or produced,

in the above-captioned action;

               Whereas, the scope of discovery in this case, under Federal Rule of Civil Procedure

26(b), may extend to material that contains or relates to non-public commercial, financial , or

personal information, including but not limited to personal health information concerning


               1
                   The Complaint names this party as CVS Caremark Rx, L.L.C. (f/k/a Caremark Rx.
Inc .).
               2
         On August 3, 2018, Defendants moved to dismiss the Complaint filed by Relator on
February 6, 2014 . The Parties agree that Defendants' agreement to the terms of this Stipulated
Protective Order and performance thereof shall not constitute waiver of any defenses or
arguments presented within that motion or within any future motion to dismiss any amended
complaint.
             Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 2 of 15




Medicare beneficiaries and competitively sensitive information c oncerning Defendants and third-

parties ;

            Whereas, the Parties agree that there exists good cause to protect and preserve

confidential information exchanged in discovery;

            Whereas, the Parties agree the mandates of Pansy v. Borough of Stroudsburg, 23 F.3d

772 , 786 (3d Cir. 1994), are applicable ; and

            Whereas, the Parties have stipulated and agreed to the terms hereof, and jointly moved

this Court pursuant to Federal Rule of Civil Procedure 26(c), the Court' s inherent power, and

Federal Rule of Evidence 502(d) for entry of the following Order;

        IT IS HEREBY ORDERED AS FOLLOWS:

            1.     This Order shall govern the production and exchange of all documents, tangible

things, deposition testimony, interrogatory answers, responses to requests for admissions, written

responses to requests for production of documents, and other information (collectively

" Discovery Material") produced, disclosed, given, or exchanged by the parties and/or third-

parties (collectively "Producing Parties") to another party or parties ("Receiving Parties") in the

course of this action . Persons who are not parties to this action, but who are required to produce

documents or provide testimony in response to a subpoena in connection with this action, shall

be entitled to invoke the provisions of this Order as if such non-party were a party to this action .

        2.        This Protective Order authorizes the disclosure of information protected by the

Health Insurance Portability and Accountability Act of 1996 ("HIPAA"), as amended by the

Health Information Technology for Economic and Clinical Health Act (" HITECH Act"),

including all applicable regulations and guidance issued by the Secretary of the United States

Department of Health and Human Services (collectively "HIP AA Rul es"), including,




                                                    2
          Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 3 of 15




specifically, 42 C.F.R. Part 2 and 45 C.F.R. §§ 164.512(e)(l)(ii)(B), 164.512(e)(l)(v), as well as

all state laws and regulations regarding the privacy and security of personal information

( collectively with the HIP AA Rules, "Privacy and Security Rules"). This Protective Order

constitutes a Qualified Protective Order, as that term is defined in the Privacy and Security

Rules.

         3.     A Producing Party shall have the right to designate as "Confidential Material"

and subject to this Order any Discovery Material, or portion thereof, that the Producing Party

believes in good faith to contain trade secrets, non-public financiall y sensitive information, non-

public commercially sensitive information, proprietary information, Protected Health

Information (" PHI") as defined in 45 C.F.R. § 160.103 or any other information protected from

disclosure by the Privacy and Security Rules, or information in which any non-party has a

reasonable expectation of privacy and/or protected from disclosure pursuant to any statutory,

regulatory, or contractual protection. Other than material or information that constitutes trade

secrets, Protected Health Information or any other information protected from disclosure by the

Privacy and Security Rules or contractual terms, regulation or statute, a Producing Party that

designates material that is more than five (5) years old at the time of production as Confidential

Material must have made a good-faith determination on a document by document basis that the

designated document or information qualifies for protection under FRCP 26(c); provided,

however, that the foregoing requirement shall not apply to materials previously produced by

Defendants to the Department of Justice during the Department's investigation of this case, and

that otherwise the Parties have not agreed and this Order does not address whether the foregoing

requirement shall apply to materials a Producing Party previously produced outside this litigation

and designated as confidential in connection with the original production if a Producing Party




                                                 3
           Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 4 of 15




becomes obligated to reproduce such materials in this litigation. Material designated by a

Producing Party shall be treated as confidential, as described below, unless and until Court issues

an order concerning that material.

        4.       "Confidential Material" shall be designated by the Producing Party by causing

"CONFIDENTIAL," "CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER," or a similar

legend to appear on the Discovery Material.

             a. Portions of depositions that constitute Confidential Material may be designated

                either (a) orally on the record or (b) by written notice to the Parties and those who

                were present at the deposition. Upon oral designation, the Court Reporter shall

                cause "CONFIDENTIAL," "CONFIDENTIAL-SUBJECT TO PROTECTIVE

                ORDER," or a similar legend to appear prominently on the cover of any transcript

                prepared thereof. Unless otherwise agreed, depositions will be treated as if

                designated Confidential Material until thirty (30) days after receipt of an original

                deposition transcript, 3 which period may be extended by agreement of the parties

                ("Notification Date"). On or before the Notification Date, the Party seeking

                confidential treatment shall identify which portions of the deposition are being

                designated as confidential. If there has been no written notification by the

                Notification Date, the third sentence of this paragraph requiring confidential

                treatment of the entire transcript on a temporary basis shall no longer apply to the

                deposition. Upon designation by written notice, each Party shall cause the legend




       3
         For avoidance of doubt, a " rough" transcript shall not qualify as an "original deposition
transcript" for purposes of this Paragraph.


                                                  4
        Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 5 of 15




               to appear on any copies of the transcript in its custody or control if such a legend

               is not already present.

            b. Any Discovery Material or portion thereof marked in accordance with this

               paragraph shall constitute "Confidential Material" for purposes of this Order,

               except as otherwise determined by the Court or the parties in accordance with

               Paragraph 8 of this Order.

       5.      All Confidential Material shall be used by the Receiving Parties solely for

purposes of the prosecution or defense of this action, shall not be used by any Receiving Party

for any business, commercial, competitive, personal, or other purpose, and shall not be disclosed

by any Receiving Party to anyone other than as expressly provided herein.

       6.      Unless otherwise ordered by the Court or permitted in writing by the Producing

Party, a Receiving Party may disclose Confidential Material only to:

               a.      The Court, court reporters, videographers, and their staff members;

               b.      Any jury empaneled to hear this case;

               c.      Any other tribunal or dispute resolution officers duly appointed or

               assigned in connection with this case, and their staff members working on this

               case;

               d.      The Receiving Party's counsel, as well as their support staff and

               contracted messenger, copy, coding, discovery support, and other clerical-services

               providers, all of whom shall be subject to the terms of this protective order

               regardless of whether they have personally appeared in this action;

               e.      Vendors retained by or for the Receiving Party or its counsel to assist in

               pretrial discovery, trial, and/or hearings, including without limitation court




                                                 5
Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 6 of 15




    reporters, videographers, litigation support personnel, discovery support

    providers, individuals to prepare demonstrative or audiovisual aids for use in the

    courtroom or in depositions or mock jury sessions, as well as their staff members

    working on this action, all of whom shall be provided a copy of this protective

    order upon being retained and shall be subject to its terms;

    f.      Independent experts or consultants retained by the Receiving Party for

    purposes of this case, provided they have signed Exhibit A, and their staff

    members working on this case;

    g.     The Receiving Party ' s employees who are attorneys working as attorneys

    in connection with this case, as well as their support staff;

    h.     The Receiving Party's officers, directors, employees and former

    employees who are not attorneys or working as attorneys, but only to the extent

    such employees or former employees reasonably require access to the

    Confidential Material for assisting in the litigation;

    i.     Persons who are identified in the Confidential Material as having

    previously seen or had access to the material;

    j.     Deponents and their counsel, who shall be provided a copy of this

    protective order if subpoenaed to appear for a deposition in connection with this

    matter and shall be subject to its terms with respect to any Confidential Material

    shown them during their deposition;

    k.     Any persons retained by a Receiving Party to serve on a " mock jury" or

    similar position, provided they have signed Exhibit A; and




                                      6
         Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 7 of 15




                I.       Any mediators or settlement officers, mutually agreed upon by the parties

                engaged in settlement discussions, and their staff members working on this action.

        7.      This Order does not restrict a Receiving Party from disclosing Confidential

Material during trial or at any hearing. However, prior to disclosing Confidential Material

during trial or at any hearing, a Receiving Party shall make a good faith effort to notify the

Producing Party in advance so as to afford the Producing Party an opportunity to seek such

further relief from the Court as may be appropriate.

        8.      This Order does not restrict a Receiving Party from disclosing Confidential

Material in a motion, declaration, affidavit, brief, memoranda of law, or any other document

filed with the Court. However, prior to disclosing Confidential Material in any document filed

with the Court, a Receiving Party shall make a good faith effort to provide the Producing Party

written notice by email of the Confidential Material it intends to file or disclose in a filing. If the

Receiving Party concludes in good faith that it is not possible to provide such notice in advance,

the Receiving Party shall provisionally file any Confidential Material and any document

disclosing Confidential Material under seal pursuant to Local Rule 5. l .5(a)(2) pursuant to

subparagraph (b) below.

               a. If written notice was provided to a Producing Party, the parties shall make

                     best efforts to meet and confer regarding whether such Confidential Material

                     may be filed publicly in full or in redacted or excerpted form. Absent such

                     agreement by the Producing Party, the Receiving Party shall provisionally file

                     any Confidential Material and any document disclosing Confidential Material

                     under seal pursuant to Local Rule 5.1.5(a)(2) pursuant to subparagraph (b)

                     below.




                                                  7
        Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 8 of 15




               b. Within fourteen days of a Receiving Party provisionally filing Confidential

                    Material under seal in accordance with this Paragraph, or, with respect to

                    contested motions, within the later of fourteen days of the filing of an

                    opposition brief or fourteen days after the filing of a permitted reply brief, the

                    Producing Party shall file a motion to continue the seal pursuant to Local Rule

                    5. l .5(a)(2) (including therewith appropriately redacted copies suitable for

                    public filing if applicable) or the seal will be lifted .

       9.      If counsel for a Receiving Party objects to the designation of any Discovery

Material, or portion thereof, as Confidential Material, the following procedure shall apply:

               a.       Counsel for the Receiving Party shall serve on the Producing Party a

               written notice identifying the Discovery Material to which the Receiving Party

               objects being designated as Confidential Material.          Counsel shall then confer in

               good faith in an effort to resolve the dispute. lf the Receiving Party deems the

               negotiations to be concluded without resolution, the Receiving Party shall provide

               written notice to the Producing Party that the disputed designation cannot be

               resolved by agreement.

               b.      Within fourteen (14) days of receiving written notice from a Receiving

               Party that a disputed designation cannot be resolved by agreement, the Producing

              Party shall present the dispute to the Court through correspondence and the

              subsequent scheduling of a telephone conference, in accordance with the Court's

              Policies and Procedures, before filing a formal motion, or the Discovery Material

              subject to the disputed designation shall no longer constitute Confidential

              Material for purposes of this Order. The party asserting the designation bears the




                                                    8
         Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 9 of 15




                burden of proving that the Discovery Material , or portion thereof, at issue should

               be designated as Confidential Material. The Discovery Material, or portion

               thereof, at issue shall be treated as originally designated pending resolution of the

               dispute.

        10.    No party shall be obligated to challenge the propriety of any individual

designation, and failure to do so promptly shall not preclude any subsequent objection to such

designation or a motion to seek a determination as to the propriety of such designation or to

otherwise modify the provisions of this Order. A Receiving Party ' s failure to object or decision

not to object to a Producing Party ' s designation of any Discovery Material or portion thereof as

Confidential Material shall not be deemed a concession or admission that such Discovery

Material or portion thereof meets the requirements defined herein .

        11.    In the event that the Court denies confidential treatment to any Discovery

Materials that had either been designated as Confidential Material or the subject of a motion for

protection, those Discovery Materials shall cease to be considered Confidential Material. Upon

request of the Receiving Party, the Producing Party shall promptly produce clean, non-legend

copies of those Discovery Materials, with the same Bates or identifying numbers thereon.

        12.    Within sixty (60) days after the final termination of this action, including

completion of alt post-judgment discovery and all appeals, all Confidential Material, all copies of

such Confidential Material, and alt excerpts, summaries, abstracts, or compilations thereof other

than the work product of the parties ' counsel, shall be returned to the Producing Parties. As an

alternative to returning Confidential Material, a party may destroy all such material and certify

that all Confidential Material has been destroyed. Notwithstanding the foregoing provisions,

counsel for the parties may maintain in their files one copy of each pleading, motion, brief,




                                                 9
        Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 10 of 15




deposition transcript, or other paper filed with the Court along with an index of such Court

papers. Additionally, all notes, memoranda, summaries, or other materials setting forth,

summarizing, or paraphrasing Confidential Material shall be destroyed, except that counsel of

record for the parties and counsel for the parties ' insurance carriers may maintain attorney work

product such as summaries or abstracts of discovery materials that contain counsel's mental

impressions or opinions subject to the terms of this Order. Notwithstanding the foregoing, any

portions of back-up tapes or other archival material containing Confidential Material should be

destroyed in accordance with standard retention policies. Any Confidential Material retained

pursuant to this paragraph will remain subject to the terms of this Order until it is returned or

destroyed .

        13 .   The parties may be required to identify a large volume of documents and other

materials to be retrieved, collected, reviewed, and made available for review and copying by the

opposing party. In order to preserve the rights of all parties and to permit the matter to proceed

in accordance with the rules and schedule prescribed by the Court, pursuant to Federal Rule of

Evidence 502( d), the Court hereby orders:

               a.      Prior to producing Discovery Material, a party shall make best efforts to

               identify and withhold from production all information that it deems subject to a

               claim of the attorney-client privilege, the work product doctrine, the consulting

               expert rule, the common interest doctrine, the joint defense privilege, or any other

               applicable privilege, protection, or immunity ("Privileged lnformation").

               b.      lf Privileged Information is inadvertently or mistakenly disclosed or

               produced after the Producing Party took reasonable steps to prevent disclosure

               (hereinafter referred to as " inadvertently disclosed information"), such disclosure




                                                 10
Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 11 of 15




     or production shall in no way constitute a waiver or forfeiture of, or estoppel as

     to, any claim of the attorney-client privilege, the work product doctrine, the

     consulting expert rule, the common interest doctrine, the joint defense privilege,

     or any other applicable privilege, protection, or immunity for such information

     and its subject matter. In accordance with Federal Rule of Evidence 502(d), this

     non-waiver order applies in this litigation and any other federal or state

     proceeding.

     c.      In the event that a Receiving Party discovers that a Producing Party has

     produced information that clearly appears to have been inadvertently produced

     and that bears clear indicia of being Privileged Information, the Receiving Party

     shall promptly so notify the Producing Party through its counsel. The Parties

     shall make best efforts to meet and confer regarding the status of the information.

     d.      If the Producing Party asserts that information it has produced was

     inadvertently disclosed and is subject to a claim that it constitutes Privileged

     Information, the Producing Party may provide written notice to any Receiving

     Party that the production was inadvertent (pursuant to FRE 502(b)) and the nature

     of the privilege claim and the basis for it. Upon receipt of such written notice, the

     Receiving Party must promptly return, sequester, or destroy the specified

     information and any copies it has; must not use or disclose the information until

     the claim is resolved ; must take reasonable steps to retrieve the information if the

     party disclosed it before being notified ; and may promptly present the information

     to the court under seal for a determination of the claim. The producing party must

     preserve the information until the claim is resolved. In complying with the




                                       11
        Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 12 of 15




                requirements of this paragraph, the Receiving Party is not conceding in any

                manner that the information was inadvertently produced, pursuant to FRE 502, or

                that the information is entitled to any claimed privilege .

                e.      No Receiving Party will assert that the fact that it has been permitted to

                review or receive inadvertently disclosed information constitutes a waiver of any

                right, privilege, or other protection that the Producing Party had or may have had

                in this or any other action. In thereafter seeking production of the inadvertently

                disclosed information, no Receiving Party shall assert waiver or estoppel as a

                ground for such production. Nor shall the Producing Party use the inadvertently

                disclosed information as a basis for arguing for any Receiving Party ' s

                disqualification .

        14.     This Order shall survive the termination of this action and shall remain in full

force and effect unless modified by an Order of this Court or by the written stipulation of the

parties filed with the Court.

        15.     Any written notification required under this Order may be satisfied by email

addressed to counsel of record.

        16.     The Court retains the right to allow disclosure of any subject covered by this

stipulation or to modify this stipulation at any time in the interest of justice.




                                                  12
         Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 13 of 15




 BERGER & MONTAGUE, P.C.                   WILLIAMS & CONNOLLY LLP

  Isl Susan Schneider Thomas                Is Craig D. Singer
 Susan Schneider Thomas (PA 32799)         Craig D. Singer (PA ID No. 71394)
 1622 Locust Street                        725 Twelfth Street, N. W.
 Philadelphia, PA 19103                    Washington, DC 20005
 Telephone: (215)875-5711                  Telephone: (202) 434-5000
 Email: sthomas@bm.net                     Facsimile: (202) 434-5029

 Counsel for Relator                       Counsel for Defendants


 Dated: October 4, 2018




                                     IT IS SO ORDERED.




Dated:   SJ 13}   1    0,




                                      13
          Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 14 of 15




                                                  EXHIBIT A

                        IN THE UNITED STA TES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STA TES OF AMERICA, ex rel.
 SARAH BEHNKE,
                                    Plaintiffs,
     V.
                                                       Civil Action No. 14-cv-00824 (MSG)
 CVS CAREMARK CORP. , CVS
 CAREMARK Rx, LLC (f/k/a CAREMARK
 Rx, INC.), CAREMARKPCS HEALTH LLC,
 and SIL VERSCRIPT INSURANCE
 COMPANY,
                                    Defendants.


                       CERTIFICATE OF CONSENT TO BE BOUND BY
                           STIPULATED PROTECTIVE ORDER

          I hereby acknowledge that I have read the Stipulated Protective Order executed by the

attorneys of record for the parties and entered by the Court in the above-captioned action

("Order"), understand the terms of the Order, and agree to be bound by such terms.

          I will hold in confidence and not disclose to anyone not authorized under the Order any

Confidential Material disclosed to me. I further agree that neither I nor anyone assisting me will

use or rely on Confidential Material disclosed to me for any purpose not authorized under the

Order. Without limiting the generality of this paragraph, I understand that it would be improper

to use or rely on Confidential Material in connection with my own research or in connection with

any consulting for third parties.

          At the conclusion of this case, I will return all Confidential Materials which came into my

possession, and documents or things which I have prepared relating thereto, to counsel for the

party who provided such Confidential Material to me. As an alternative to returning
       Case 2:14-cv-00824-MSG Document 74 Filed 05/13/19 Page 15 of 15




Confidential Material, I will destroy all such materials and certify that all Confidential Material

has been destroyed.

       I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

Order. I understand that violation of the Order may be punishable by contempt of Court.


DATED:_ _ _ _ _ _ _ __
                                              Signature

                                              Printed Name

                                              Address




                                              City, State, Zip Code




                                                 2
